Title: From Thomas Jefferson to Steuben, 21 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Apr. 21. 1781. half after 7. P.M.

I was informed by a reputable man this afternoon that he saw about 300 of the enemy land this morning at Sandy point. He said  that 25 of our guard had crossed the river there last night and carried their boats up a creek on the opposite side: and that the 25 which remained on this side retreated. Since this the inclosed letter has come to hand. This account and Colo. Innes’s cannot both be right. They seem however to prove that the enemy’s object is on the North side James river. I fear that our boats at Sandy point are lost to us. I hope that by tomorrow there will be a respectable body of militia here and at Manchester.
I have the honour to be with great respect Sir Your most obedt. sert,

Th: Jefferson

